DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 7/27/21.

Allowable Subject Matter
Claims 1-3, 5, 7, 9, 11, 12, 14, 16, 18 and 20 are allowed.

Response to Arguments
Although the examiner mentioned above that the claims are allowed, the examiner will answer an argument for clarify the record.
The applicant argues the “finality” of the last Office Action mailed on 5/18/21 because, according to him, the new grounds of rejection was not necessitated by the amendment.
At the instant, it is unclear what the applicant is arguing here. 
For future reference, as clearly shown in the amendment filed on 3/22/21, the applicant amend claim 1 to incorporate additional limitations that were not originally presented in the original claims. 
Therefore, the examiner was right to file a final rejection in view of the new limitations presented. Therefore, this argument has no basis and is not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 3, 2021